Abatement Order filed October 9, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00169-CV
                                  ____________

     KYLE TAUCH, TRANQUILITY APARTMENTS GENERAL
 CORPORATION AND TRANQUILITY APARTMENTS LTD., Appellant

                                          V.

                            JOEL R. SCOTT, Appellee


                       On Appeal from the 80th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-21305


                             ABATEMENT ORDER

      The reporter’s record in this case was due March 25, 2014. See Tex. R.
App. P. 35.1. The record was not filed. On April 8, 2014, this court ordered the
court reporter, Michelle Tucker, to file the record within thirty days. When the
court reporter failed to file the record as ordered, on May 21, 2014, this court
ordered the court reporter to file the record within thirty days.
      On May 27, 2014, the court reporter filed a motion for extension of time to
file the record, which was granted until June 23, 2014. The record was not filed.
On July 15, 2014, this court issued another order granting the court reporter an
extension to file the record to August 15, 2014, because of the delayed receipt of
payment for the record. The record was not filed. On September 2, 2014, the court
issued a further order to the court reporter to file the record within thirty days and
instructed the court reporter that if the record was not filed, the court would order
the trial court to conduct a hearing to determine the reason for failure to file the
record. The record has not been filed with the court.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. Tex. R. App. P. 35.3(c). The trial court must help
ensure that the court reporter’s work is timely accomplished by setting work
priorities. Tex. R. App. P. 13.3. Because the reporter’s record has not been filed
timely as ordered, we issue the following order.

      We direct the judge of the 80th District Court to conduct a hearing at
which the court reporter, Michelle Tucker, appellant’s counsel, and appellee’s
counsel shall participate (a) to determine the reason for failure to file the record;
(b) to establish a date certain when the reporter’s record will be filed, and (c) to
make findings as to whether the court reporter should be held in contempt of court
for failing to file the reporter’s record timely as ordered. We order the court to
prepare a record, in the form of a reporter’s record, of the hearing. The judge shall
make findings of fact and conclusions of law, and shall order the trial clerk to
forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record shall be filed with
the clerk of this court on or before October 31, 2014.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files
the record prior to the date set for the hearing, the appeal will be reinstated
and the trial court need not hold a hearing.



                                  PER CURIAM